Citation Nr: 1110836	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-19 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lumbosacral spine disability.  

2.  Entitlement to an increased rating for service-connected left knee strain, with degenerative changes, currently evaluated as 10 percent disabling. 
 
3.  Entitlement to an increased rating for service-connected degenerative joint disease, right knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from December 1954 to August 1959.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2010, the Veteran was afforded a hearing before the undersigned, who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of this proceeding has been included in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for a lumbosacral spine disability.  He asserts that this condition is secondary to his service-connected bilateral knee disabilities.  See 38 C.F.R. § 3.310 (2010).  

Service connection is currently in effect for right knee and left knee disabilities.  

In July 2008, the Veteran was afforded a VA joints examination.  The examiner stated that the Veteran's degenerative joint disease of the lumbar spine was not caused by or a result of his service-connected knee disabilities.  The examiner essentially indicated that the Veteran's history of low back pain began after he was involved in a motor vehicle accident in 1984 which had resulted in the need for a right hip replacement, and that he had re-injured his back in a (post-service) fall from a septic line.  The examiner further indicated that the Veteran's lumbar spine disorder was related to his right hip disorder.  

The Court has stated that if a condition is subject to both direct and presumptive service connection, the duty to assist is not fulfilled until the Secretary provides an opinion as to both these theories.  Schroeder v. Brown, 6 Vet. App. 220, 225 (1994); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994) (stating that in cases based on exposure to herbicides, an appellant is not precluded from establishing service connection with proof of actual direct causation)

The etiological opinion in the July 2008 VA examination report does not specifically discuss the possibility of aggravation of the Veteran's lumbar spine disorder by his service-connected knee disabilities, nor can the examiner's rationale be applied to this possibility.  Accordingly, on remand, the Veteran should be scheduled for another examination of his lumbar spine, to include an etiological opinion as to whether the Veteran has a lumbar spine disability that has been caused or aggravated by either of his service-connected knee disabilities.  

With regard to the claims for increased ratings for the Veteran's bilateral knee disabilities, the duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In this case, the Veteran testified at his hearing, held in May 2010, that his knee symptoms had worsened since his last VA examination.  Accordingly, on remand, he should be afforded a new examination of his knees.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2010).   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an examination of his lumbosacral spine, in order to ascertain the nature and etiology of his lumbosacral spine disorder(s).  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  

a)  The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed lumbosacral spine disorder was caused by the Veteran's service.

b)  If, and only if, the examiner determines that the Veteran's lumbosacral spine disorder(s) was/were not caused by the Veteran's service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed lumbosacral spine disorder was caused by, or aggravated by, the Veteran's service-connected right knee disability, and/or left knee disability.  

c)  If the response to (b) is that a lumbosacral spine disability has been aggravated by either or both of the Veteran's service-connected knee disabilities, the examiner must provide an opinion as to the baseline level of severity of the lumbar spine disability (i.e., pathology, nature, frequency, and degree of severity of symptoms) existing prior to the onset of aggravation, and the level of severity of the disability after aggravation occurred.  If any of the increase in severity of the lumbar spine disability is due to natural progress, the examiner should indicate the degree of disability due to natural progression.  See 38 C.F.R. § 3.310(b) (2010).  

d)  If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor.

e)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Schedule the Veteran for a VA examination to determine the nature and extent of his service- connected bilateral knee disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should indicate that the Veteran's files have been reviewed.

For both knees, the examiner should state whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare- ups, or when the knees are used repeatedly.  All limitation of function must be identified.

3.  Readjudicate the issue of entitlement to service connection for a lumbosacral spine disability, entitlement to an increased rating for service-connected left knee strain, with degenerative changes, currently evaluated as 10 percent disabling, and entitlement to an increased rating for service-connected degenerative joint disease, right knee, currently evaluated as 10 percent disabling.  If any of the determinations of these claims remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


